 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   CHAKA D. GILBERT,                                  Case No.: 19cv1698 LAB (WVG)
12                                    Petitioner,
                                                        ORDER DISMISSING CASE
13   v.                                                 WITHOUT PREJUDICE
14   UNKNOWN,
15                                  Respondent.
16
17         Petitioner, a detainee proceeding pro se, filed a Petition for Writ of Habeas Corpus
18   pursuant to 28 U.S.C. § 2241, but has not paid the $5.00 filing fee and has not moved to
19   proceed in forma pauperis. A Petition for Writ of Habeas Corpus must either be
20   accompanied by a $5.00 filing fee or an application to proceed in forma pauperis. See
21   Local Rule 3(a), 28 U.S.C. § 2254. If Petitioner wishes to proceed with this action he
22   must submit a copy of this Order with the requisite $5.00 fee or adequate proof he cannot
23   pay the fee no later than December 26, 2019. For Petitioner’s convenience, the Clerk
24   of Court shall attach to this Order, a blank application to proceed in forma pauperis.
25
26   DATED: October 28, 2019                        ___________________________________
                                                    Larry Alan Burns
27                                                  Chief United States District Judge
28

                                                    1
                                                                              19cv1698 LAB (WVG)
